Title: [Louis Timothée?] to the Reader, 24 June 1732
From: Timothée, Louis
To: 


Wiewohl ich geglaubet hätte, dass sich unter denen teutschen Einwohnern dieses Landes mehr Liebhaber solten gefunden haben, die dieses zumahl vor junge Persohnen so nützliche werck, die ausgabe der Zeitungen nehmlich, befördern, und dazu mit anstehen würden; so erstrecket sich doch die anzahl derer die sich dazu unterschrieben haben vor jetzo nicht über 50. Nichts desto weniger habe auf meiner seiten nicht ermangeln wollen damit einen anfang zu machen, der hoffnung lebende, dass sich noch mehrere einfinden werden selbiges zu befördern, sonsten ich mich genöthiget sehen wiirde, bald wieder damit auf zu hören.
Ich hatte zwar in meiner ersten Zeitung versprochen dieselbe alle 8 tage zu publiciren, doch die meisten stimmen haben erwahlet dieselbe lieber vor 5. Schillinge das gantze Jahr alle 14 tage einmahl zu haben; weilen alsdann füglicher zwey und zwey eine zeitung halten, und jede person gemächlt eher die helffte bezahlen könte; Welches ich mir dann auch gefallen lasse, und selbige von nun an alle 14. tage einmal heraus geben will. Die Ansprache des Königes von England, welche ich in meinem vorigen versprochen, weil sie allzulang, und ich einen andern vorrath von Neuigkeiten bekommen, habe lieber wollen auslassen, wie ich auch um der ursachen willen meine erklährungen, die wohl über einige sachen nöthig gewesen wären, lieber auf eine andere gelegenheit verspahre, und nur die brieffe von wort zu wort jetzo mittheile.
